DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 12, filed 9/23/21, with respect to the title have been fully considered and are persuasive.  The objection to the title has been withdrawn. 

Applicant’s arguments, see pages 13 and 14, filed 9/23/21, with respect to claims 1-4 and 6-10 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been withdrawn. 

Allowable Subject Matter
Claims 1, 4, 5 and 7-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 10, the prior art does not contain a valid combination of references that disclose a server that establishes a connection with a facsimile device and then receives a first email with image data attached from a terminal device, the first email including a domain name of the server as a destination address, and then sending a facsimile request to the facsimile device using the session, wherein a second email, with attached image data, is sent from the terminal including the domain of the server as 
Claims 4, 5 and 7-9 are allowed because they depend upon an allowed claim.
Regarding claims 11 and 14, the prior art does not contain a valid combination of references that disclose a server that registers a first email address when a request is received from an MFP and when the first email is registered the server determines whether the source of the email is valid by determining whether a list is registered, in a case where the list is registered the server sends to the MFP output information for outputting the first email address and when the list is not registered the output information is not sent; wherein, after the first email has been registered a session is established between the server and MFP and a first email including attached image data is received from a terminal, when the first email is received a determination is made as to whether the source is valid and when the source is valid, sending facsimile request information to the MFP for performing a facsimile operation corresponding to the image data.  Similar prior art such as U.S. patent application publication 2013/0332546 by Miyazawa discloses an MFP that registers an email address with the server and a server that receives image data via email from a terminal and then 
Claims 12 and 13 are allowed because they depend upon an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/Primary Examiner, Art Unit 2672